MEMORANDUM **
Carol Lee Shulman appeals pro se the district court’s denial of her application to proceed in forma pauperis. We dismiss the appeal for lack of jurisdiction. Shulman paid the filing fees in the district court after appealing the order denying her application to proceed in forma pauperis; therefore, her appeal is moot. See Lipscomb v. Madigan, 221 F.2d 798, 798 (9th Cir.1955).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.